Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group III, species SEQ ID NO:  8318 in the reply filed on 7/2/19 is acknowledged.
In this office action species SEQ ID NO:  8234, 8381, 8248, and 8332 are rejoined to one another.  
All pending claims are considered.
It is noted that all claims have prior art rejections against them in this office action.  This is evidence that lack of unity would still exist between the instant product claims and any hypothetical method claims requiring these products.  
Paragraph numbering for applicant’s disclosure used in this office action is referring to numbering as set forth in the PGPUB 2019/0136325.  

	Bisulfite treatment converts unmethylated cytosine in a sample to thymine in a DNA sequence.  Each position that is a “y” in SEQ ID NO: 8318 represents where there was  “c” in a CpG of the native sequence.  
SEQ ID NO:  8318
gygattgtat ttggggtagt ttygtygygt tttagtygtt tttyggtagg aagygtaggt       60

gtgtgagtyg attyggagyg agtygygttt tygggttagy gtgggtaggg ygtygtagtt      120

tgygtagttt ygaggattty gygtygtttt ttygagttag ggtttttagg agyggg          176
 	Furthermore, it is noted that SqBE18 is fragment of the human CCNA1 promoter.  This is evidenced by comparing SEQ ID NO:  8318 the sequence portions given in Kitkumthorn et al.  (BMC Cancer 2006, 6:55; nine pages).   


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31, 106, 113-115, 116, 118-129 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitkumthorn et al.  (BMC Cancer 2006, 6:55; nine pages).
 	The reference teaches a bisulfite converted nucleic acid comprising a nucleotide sequence of SqBE18, wherein the bisulfite-converted nucleotide sequence consists of a nucleotide sequence that is at least 80% identical to SEQ ID NO:  8248 or a fragment thereof. 
	SqBE18 is fragment of the human CCNA1 promoter.  
	The fragment taught by the reference that is amplified with the CCNA1 cloningF and cloningR primers is a 196 base pair sequence that consists of a fragment of SEQ ID NO:  8234.  This is evident by aligning the primers to SEQ ID NO:  8234, wherein the forward primer is identical to nucleotides 152-172 of SEQ ID NO:  8234 and the cloningR primer is identical to the complement of nucleotides 331-349 of SEQ ID NO:  8234.  See Table 1, Kitkumthorn et al.   The 
<210> 8234
<211> 390
<212> DNA
<213> Artificial Sequence

<220>
<223> Description of Artificial Sequence: Synthetic
      polynucleotide

<400> 8234
yggggtaggy gyggttygta aggattttyg ygatggagay gtaatattgt ygygattgta       60

tttggggtag tttygtygyg ttttagtygt ttttyggtag gaagygtagg tgtgtgagty      120

gattyggagy gagtygygtt ttygggttag ygtgggtagg gygtygtagt ttgygtagtt      180

tygaggattt ygygtygttt tttygagtta gggtttttag gagygggtyg ygtaggagay      240

gttagagggg gttgttagyg gttgttggga gaaygggtta yggaaatagt tttttttaaa      300

gtyggggtta tygtggggtg ggygagttyg tttttttagg tygggggygy ggattagagg      360

ggaygtgtgt agayggtygy ggttagtttt                                       390


	Instant SEQ ID NO:  8248 differs from instant SEQ ID NO: 8234 in that each “y” in SEQ ID NO:  8234 is replaced with a “C” in SEQ ID NO:  8248, and thus SEQ ID NO:  8248 represents a product that would be formed after bisulfite treatment of a CCNA1 promoter that is fully methylated at each “CG” dinucleotide position within SEQ ID NO:  8234.  The portion that corresponds to the amplicon taught by the reference is highlighted. Instant SEQ ID NO: 8332 is bold portion beginning at nucleotide 52 of the sequence.  
<210> 8248
<211> 390
<212> DNA
<213> Artificial Sequence

<220>
<223> Description of Artificial Sequence: Synthetic
      polynucleotide

<400> 8248
cggggtaggc gcggttcgta aggattttcg cgatggagac gtaatattgt cgcgattgta       60

tttggggtag tttcgtcgcg ttttagtcgt ttttcggtag gaagcgtagg tgtgtgagtc      120

gattcggagc gagtcgcgtt ttcgggttag cgtgggtagg gcgtcgtagt ttgcgtagtt      180

tcgaggattt cgcgtcgttt tttcgagtta gggtttttag gagcgggtcg cgtaggagac      240

gttagagggg gttgttagcg gttgttggga gaacgggtta cggaaatagt tttttttaaa      300

gtcggggtta tcgtggggtg ggcgagttcg tttttttagg tcgggggcgc ggattagagg      360

ggacgtgtgt agacggtcgc ggttagtttt                                       390

	The reference teaches that DNA samples were subjected to bisulfite treatment. As the CCNA1 promoter is inherently present in genomic DNA samples, this means that the bisulfite treated samples inherently comprised DNA molecule that is a bisulfite-converted SqBE18.
A DNA molecule is “bisulfite-converted SqBe18” when it comprises a sequence with at least 80% identity to SEQ ID NO:  8318 or a fragment thereof.   
In the reference, the genomic DNA which has been bisulfite treated inherently contains (or comprises) a DNA molecule that has 100% identity to SEQ ID NO:  8318 in its entirety, since this is a bisulfite treated fragment of human genomic DNA, and SEQ ID NO:  8318 represents a fragment of human genomic DNA that was bisulfite treated, and it covers all possible permutations as to whether or not the CG cytosine nucleotides were methylated by virtue of the “Y” nucleotides present.  
	In addition, the reference teaches amplifying fragments using the primer pair CCNA1 cloningF and cloningR.  
 	The reference teaches in Figure 3 many molecules that were amplified with cloningF and cloning were fully methylated at seventeen CpG positions reported.  The reference teaches that the cloning amplicon was 196 base pairs long (Table 1).  There are 21 CpG sites in the amplified fragment, evident at least by counting the “y” residues in the highlighted portion of SEQ ID NO 
 	With regard to claim 31, the amplified fragment consists of a nucleotide sequence that is at least 98% identical to a fragment of SEQ ID NO:  8248, the DNA molecule is at least 50 nucleotides in length and it comprise more than nine methylated cytosines and at least one unmethylated cytosine that has been bisulfite converted.  
There are at least 21 CG dinucleotides in the amplified portion of DNA.  Figure 3B evidences fragments in which seventeen of these were methylated. Each sample in figures 3B and 3C represent individual sequenced nucleic acid clones (see figure description).  Furthermore, there were many unmethylated cytosine molecules in this target sequence, for example, the “tt” dinucleotide at the end of the forward primer is a “cc” dinucleotide in the untreated CCNA1 promoter, which can be ascertained by comparing SEQ ID NO:  8248 to the untreated version (see alignment in 103 section of this office action).  The amplified fragments depicted in Figure 3 are 196 nucleotides in length, consists of a fragment that has at least 98% identity with SEQ ID NO:  8248, and it is a bisulfite treated SqBE18 DNA comprising more than nine methylated cytosines.  Therefore, any sequenced clone represented in Figure 3B or 3C that is illustrated as having all methylated CpG positions anticipates the claim. Thus, the reference anticipates claims 31 and 106.  

	With regard to claim 116, the amplicon is 196 nucleotides in length.  
	With regard to claims 118 and 119, amplified product comprises 21 CpGs which is evident by examining the portion including and between the primers.  
	With regard to claim 120-125, these limitations are product by process limitations, and although they attempt to define the source of the sequence, they do not impart any additional structure on the claimed molecule that distinguishes from the molecules taught by the reference. 
With regard to claim 126, the amplification product is 196 nucleotides in length. 
With regard to claim 127, amplified product comprises 21 CpGs which is evident by examining the portion including and between the primers.  
Therefore, with regard to claim 128, the amplified sequencing fragment is a DNA molecule that is a bisulfite-converted nucleotide sequence of SqBE18 consisting of a nucleotide sequence that is identical to a fragment of SEQ ID NO:  8248, the amplified molecule is at least 80 nucleotides in length; and the molecule comprises at least a one methylated cytosine and at least one unmethylated cytosine that has been bisulfite-converted.  See figure 3.  
With regard to claim 129, the amplified sequencing fragment is a DNA molecule that is a bisulfite-converted nucleotide sequence of SqBE18 comprising a nucleotide sequence that is identical to a fragment of SEQ ID NO:  8248, and the molecule comprises at least one methylated cytosine and at least one unmethylated cytosine that was bisulfite converted.  The amplified fragments taught in the reference comprise at least 16 CpGs.  See Figure 3. 

Response to Remarks
 	Applicant’s arguments that Kitkumthorn does not teach a DNA consisting of a nucleotide sequence that is at least 80% identical to SEQ ID NO:  8318, 8248, or 8332, or a reverse complement or a fragment thereof, which meets the additional limitations of claim 1, 128 or 129.  However, the examiner cannot agree with respect to SEQ ID NO:  8248 as set forth in the rejection.   The rejection is applied to the amended claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 106-108, 111-115, 116, and 118-133 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitkumthorn et al.  (BMC Cancer 2006, 6:55; nine pages) in view of GenBank Accession AF124143.
 	Kitkumthorn teaches a bisulfite converted nucleic acid comprising a nucleotide sequence of SqBE18, wherein the bisulfite-converted nucleotide sequence consists of a 
 	Additionally, Kitkumthorn teach MSPCR products that consist of fragments of SEQ ID NO:  8318.  See Figure 1. In particular, the MS-PCR “methylated” PCR product is a 46 base pair sequence that consists of a fragment of SEQ ID NO:  8318.  Compare Figure 1 to SEQ ID NO:  8318, beginning at nucleotide 128, to the amplification product form “meth” illustrated in Figure 1A of the reference.  
Additionally, the reference teaches bisulfite treated DNA was amplified to produce products of 67 and 196 base pairs (Table 1).  
	Regarding claims 107 and 108, the reference does not teach an amplicon that consists fragment that is at least 80% identical SEQ ID NO:  8318 or SEQ ID NO:  8332, is at least 50 nucleotides in length and comprises more than nine methylated cytosines and at least one unmethylated cytosine that has been converted. 
	SqBE18 is fragment of the human CCNA1 promoter.  
 	The promoter sequence of the CCNA1 gene was known. See GenBank Accession AF124143.  
	The effect of bisulfite treatment and PCR amplification of bisulfite treated DNA was known by the skilled artisan- in an amplified sequence unmethylated cytosines would appear as 
 	Thus, the predicted sequence of a bisulfite treated CCNA1 gene promoter comprises a sequence as set forth below.  Numbering is according to the GenBank record. The top line is the sequence in the GenBank record, the bottom line is the predicted bisulfite treated sequence.  Instant SEQ ID NO:  8318 begins at nucleotide 523 of the bisulfite converted sequence and continues to nucleotide 698.  Instant SEQ ID NO:  8332 aligns to the same portion, and is the 
    PNG
    media_image1.png
    928
    708
    media_image1.png
    Greyscale


 	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the amplification products taught by Kitkumthorn so as to have amplified a fragment upstream of the cloning fragment taught by Kitkumthorn in order to have provided additional portion of the promoter for sequencing.  One would have been motivated to amplify a fragment upstream of the sequenced fragment in order to provide more sequence information and interrogate additional CpG sites to determine how far upstream the methylation occurs.  
Alternatively, it would have been obvious to have modified the methylation PCR product so as to have amplified the entire region taught in Figure 1, as an equivalent PCR product for detecting methylated sequence.  The selection of PCR products and amplicons for MS PCR and sequencing involves design choice, and as the sequence of the CCNA1 promoter was known in its entirety and predicting the methylated sequences was also known, it would have been obvious to amplify and sequence a variety of fragments to check for methylation and the involvement of methylation in this region of the promoter in cancer.  The evidence of record supports that would be a necessary property of such amplification products from the patients taught by Kitkumthorn that they would have the majority of the CpG islands methylated, see both Figure 3A and 3C which exemplify methylated state at all regions tested in tumor samples.   Thus, these amplicons obtained from tumor samples would be fragments of SEQ ID NO:  8332 as well as fragments of SEQ ID NO:  8318.    
Response to Remarks

	Applicant argues that Kitkumthorn does not disclose or suggest that CCNA1 promoter hypermethylation may be linked to other types of cancers.  However, this is not a requirement of the instant claims which are drawn to products.   Furthermore, the reference does teach that CCNA1 may be a potential epithelial tumor suppressor gene, and is downregulated in nasopharyngeal carcinoma and head and neck cancer, and is frequently hypermethylated in colon cancer and HNSCC (p. 2, Col. 1).  
	Applicant argues that the examiner’s proposed motivation to provide more sequence information and interrogate additional CpG sites to determine how far upstream methylation occurs would have defeated the specific purpose of Kitkumthorn.  However, this motivation would further the purpose of the reference which teaches “The aim of this study was to evaluate DNA methylation status of cyclin A1 (p. 2, Col. 1)” by doing just that, further evaluating the methylation status of other known portions of the gene promoter.  
 	The reference teaches that a skilled artisan in searching for compositions or methods for detecting or diagnosing esophageal cancer would have no reason to look to Kitkumthorn, much less any motivation to modify any of its amplicons of CCNA1 promoter sequence for esophageal cancer detection.  The claims are drawn to DNA molecules, not methods for detecting or 
	The rejection is maintained.  

Double Patenting
The nonstatutory double patenting rejection was overcome by the filing of a terminal disclaimer on 10/14/2021.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaz et al. ((2011) DNA methylation profiling in Barrett’s esophagus and esophageal adenocarcinoma reveals unique methylation signatures and molecular subclasses, Epigenetics, 6:12, 1403-1412) teach DNA was extracted from a total of 29 normal squamous esophagus, 29 Barrett’s esophagus, 8 high-grade dysplasia and 30 esophageal adenocarcinoma cases. Sodium bisulfite treatment of 250 ηg DNA per sample was performed using the EZ DNA Methylation Kit (Zymo Research, #D5002) according to the manufacturer’s instructions.  Thus, the reference teaches bisulfite treatment of DNA obtained from patients having each of these conditions. 
Shaw et al. (British Journal of Cancer (2006) 94, 561 – 568) teach methylation analysis of a portion of the cyclin A1 promoter that overlaps with the portion that SEQ ID NO:  8318 is derived from.  This is evident by aligning all sequences to the cyclin A1 gene promoter. 
Tokumaru et al. 2006, cited in IDS filed 5/21/2021 teach that the Cyclin A1 methylation was detected in 30% of esophageal cancer samples tested, as well as in 60% of esophageal cancer cell lines.  

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634